COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Action Towing, Inc. v. The Mint Leasing, Inc.

Appellate case number:    01-13-00868-CV

Trial court case number: 2011-75403

Trial court:              234th District Court of Harris County

Date motion filed:        December 8, 2014

Party filing motion:      Appellant

       It is ordered that the motion for rehearing is   DENIED          GRANTED.


Judge’s signature: /s/ Evelyn V. Keyes
                       Acting individually       Acting for the Court

Panel consists of: Chief Justice Radack and Justices Jennings and Keyes


Date: January 27, 2015